DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1.	Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,228,336. Although the conflicting claims are not identical, they are not patentably distinct from each other because.the claims in the instant application are similar in scope and content of the patented claims.
As to claim 1, Lee teaches an electronic device, comprising: a plurality of antennas configured to transmit and receive a signal in a radio 5frequency (RF) frequency band; and an RF circuit configured to process the signal in the RF frequency band, wherein the RF circuit includes: a reception (Rx) path configured to transfer a first signal received through the plurality of antennas, 10a transmission (Tx) path configured to transfer a second signal to the plurality of antennas, and a coupler configured to transfer at least a part of the second signal obtained in the Tx path to the Rx path, wherein the Tx path includes a power divider configured to distribute power to at 15least one antenna among the plurality of antennas, and wherein the coupler is electrically connected to an input terminal of the power divider to be disposed before the power divider (see claim 1).
As to claim 2, Lee teaches 20a low noise amplifier; and a down converter configured to convert the first signal into an intermediate frequency (IF) signal based on a local oscillator (LO) signal and the first signal (see claim 2).
As to claim 3, Lee teaches wherein the Rx path includes a selection 25circuit configured to select at least a part of the first signal or the second signal (see claim 3).
As to claim 4, Lee teaches wherein the selection circuit is disposed between the low noise amplifier and the down converter, and wherein the low noise amplifier is electrically connected to the plurality of antennas (see claim 4).
As to claim 5, Lee teaches wherein the selection circuit includes a switch including a first terminal electrically connected to the low noise amplifier, a second 5terminal electrically connected to the coupler, and a third terminal connected to the down converter, and wherein the switch is configured to selectively connect the first terminal and the second terminal to the third terminal (see claim 5).
10 As to claim 6, Lee teaches wherein the LO signal includes LO+ and LO- signals (see claim 6).
As to claim 7, Lee teaches wherein the Rx path includes a balun electrically connected to an output terminal of the down converter (see claim 7).
As to claim 8, Lee teaches wherein the Tx path includes an up converter configured to convert the second signal into a signal in the RF frequency band, and wherein the coupler is electrically connected to an output terminal of the up 20converter (see claim 8).
As to claim 9, Lee teaches wherein the Tx path includes a power amplifier configured to amplify power of the second signal, and wherein the coupler is electrically connected to an output terminal of the power 25amplifier (see claim 9).
As to claim 10, Lee teaches a combiner configured to combine outputs of the coupler between the coupler and the switch (see claim 10).
As to claim 11, Lee teaches a radio frequency (RF) circuit, comprising: a reception (Rx) path including a down converter configured to convert an Rx signal into an intermediate frequency (IF) signal based on the Rx signal and a first local oscillator (LO) signal, 5a transmission (Tx) path including an up converter configured to convert a Tx signal into a signal in an mmWave band based on a second local oscillator and the Tx signal; and a coupling path configured to transfer at least a part of the Tx signal to the Rx path, wherein the Rx path includes a mixer configured to generate the IF signal, and wherein the mixer receives LO+ signal and LO- signal to suppress an image signal, 10the image signal generated by the Rx signal and a 2nd harmonic of the first LO signal (see claim 11).
As to claim 12, Lee teaches a selection circuit configured to selectively transfer a coupled signal or the Rx signal through the Rx path (see claim 12).
15 As to claim 13, Lee teaches a low noise amplifier, wherein the selection circuit is disposed between the low noise amplifier and the down converter (see claim 13).
As to claim 14, Lee teaches wherein the Tx path includes a power amplifier 20and a coupler, and wherein the coupler is disposed between the power amplifier and the up converter (see claim 14).
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649